As filed with the Securities and Exchange Registration No. 333-130822 Commission on April 12, 2010 Registration No. 811-08582 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 6 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account I of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: 60 days after filing pursuant to paragraph (b) of Rule 485 X on April 30, 2010 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Variable and Fixed Annuity Contracts PART A ING Life Insurance and Annuity Company and its Variable Annuity Account I Retirement Master Supplement dated April 30, 2010 to the Contract Prospectus and Contract Prospectus Summary, each dated April 30, 2010 The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your current Contract Prospectus and Contract Prospectus Summary for future reference. 1. Effective in July and August certain funds offered through your contract will be reorganized into other funds as follows: Effective mid-July, 2010 , the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Evergreen Special Values Fund Surviving Portfolio Wells Fargo Advantage Special Small Cap Value Fund Accordingly, the date of this reorganization, investments in the Disappearing Portfolio will automatically become investments in the Surviving Portfolio, as follows: Class F of the Wells Fargo Advantage Special Small Cap Value Fund will automatically be added to your contract and all existing account balances invested in the Evergreen Special Values Fund (Class A) will automatically become investments in the Wells Fargo Advantage Special Small Cap Value Fund (Class F). As a result, effective the date of this reorganization, all references to the Disappearing Portfolio in the Contract Prospectus and Contract Prospectus Summary are hereby deleted. Please refer to the Disappearing Portfolios prospectus, including any supplements, for information regarding the exact reorganization date. Effective after the close of business on August 20, 2010 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios ING Baron Asset Portfolio ING Opportunistic LargeCap Portfolio ING Wells Fargo Small Cap Disciplined Portfolio Surviving Portfolios ING MidCap Opportunities Portfolio ING Growth and Income Portfolio ING Small Company Portfolio Accordingly, effective after the close of business on August 20, 2010 investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows: All existing account balances invested in the ING Baron Asset Portfolio (S Class) will automatically become investments in the ING MidCap Opportunities Portfolio (Class I). All existing account balances invested in the ING Opportunistic LargeCap Portfolio (Class I) will automatically become investments in the ING Growth and Income Portfolio (Class I). All existing account balances invested in the ING Wells Fargo Small Cap Disciplined Portfolio (Class S) will automatically become investments in the ING Small Company Portfolio (Class I). As a result of the reorganizations, effective after the close of business on August 20, 2010 all references to the Disappearing Portfolios in the Contract Prospectus and Contract Prospectus Summary are hereby deleted. X.130822-10 Page 1 of 2 April 2010 2. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganization will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Customer Service Center at: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 See also the Transfers section of your Contract Prospectus or the Investment Options section of your Contract Prospectus Summary for further information about making allocation changes. More information about the funds available through your contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us at our Customer Service Center noted above. If you have received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. 3. Effective mid-July, 2010, the following information regarding the new fund made available in July as noted above is added to Appendix V - Description of Underlying Funds: Investment Fund Name Adviser/Subadviser Investment Objective(s) Wells Fargo Funds Trust  Wells Wells Fargo Funds Seeks long-term capital Fargo Advantage Small Cap Management, LLC appreciation. Value Fund Subadviser: Wells Capital Management Incorporated Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), One Orange Way, Windsor, CT 06095-4774, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.130822-10 Page 2 of 2 April 2010 ING Life Insurance and Annuity Company Variable Annuity Account I Retirement Master CONTRACT PROSPECTUS - APRIL 30, 2010 Contracts. The contracts described in this prospectus are group deferred variable and fixed annuity contracts issued by ING Life Insurance and Annuity Company (the Company). Prior to January 1, 2006, the contracts were issued by ING Insurance Company of America (IICA). On December 31, 2005, IICA merged with and into the Company, and the Company assumed responsibility for all of IICAs obligations under the contracts. See The Company for information about the merger of IICA with and into the Company. The contracts are intended to be used as funding vehicles for certain types of retirement plans that qualify for beneficial tax treatment and/or provide current income reduction under certain sections of the Internal Revenue Code of 1986, as amended (Tax Code). Why Reading This Prospectus is Important. Before you participate in a contract through your retirement plan, you should read this prospectus. It provides facts about the contract and its investment options. Plan sponsors (generally your employer or a trust) should read this prospectus to help determine if the contract is appropriate for their plan. Keep this document for future reference. Investment Options. The contracts offer variable investment options and a fixed interest option. When we establish your account(s), the contract holder, or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts and plans, or in some states. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account I (the separate account), a separate account of the Company. Each subaccount invests in one of the mutual funds (funds) listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Fixed Interest Option. The fixed interest option available under the contracts is the Fixed Plus Account. Except as specifically mentioned, this prospectus describes only the variable investment options. However, we describe the Fixed Plus Account in an appendix to this prospectus. Risks Associated with Investing in the Funds. Information about the risks of investing in the funds is located in the Investment Options section on page 10 of this prospectus and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the fund prospectuses for future reference. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the fund's summary prospectus. You may obtain the April 30, 2010 Statement of Additional Information (SAI) free of charge by indicating your request on your enrollment materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the Contract Overview - Questions: Contacting the Company section of this prospectus. You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (SEC) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-130822. The SAI table of contents is listed on page 43 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC, nor any state securities commission, has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not offered for sale in the state of New York. PRO.130822-10 CONTRACT PROSPECTUS - APRIL 30, 2010 (CONTINUED) The Funds Alger Green Fund (Class A) ING JPMorgan Mid Cap Value Portfolio ING Templeton Foreign Equity Portfolio Amana Growth Fund (S Class) (I Class) Amana Income Fund ING JPMorgan Small Cap Core Equity ING Templeton Global Growth Portfolio American Century ® Inflation-Adjusted Bond Portfolio (Class S) (Class S) Fund (Investor Class) ING Legg Mason ClearBridge Aggressive ING Thornburg Value Portfolio (I Class) Ariel Fund Growth Portfolio (I Class) ING UBS U.S. Large Cap Equity Artisan International Fund (Investor Shares) ING Lord Abbett Growth and Income Portfolio (I Class) Aston/Optimum Mid Cap Fund (Class N) Portfolio (Class I) ING U.S. Bond Index Portfolio BlackRock Mid Cap Value Opportunities ING Marsico Growth Portfolio (Class S) (Class I) Fund (Investor A Shares) ING Marsico International Opportunities ING U.S. Stock Index Portfolio Calvert VP SRI Balanced Portfolio Portfolio (Class S) (Class I) Columbia Mid Cap Value Fund (Class A) ING MFS Utilities Portfolio (Class S) ING Van Kampen Comstock Portfolio EuroPacific Growth Fund ® (Class R-4) ING MidCap Opportunities Portfolio (Class I) (S Class) Evergreen Special Values Fund (Class A) ING Money Market Portfolio (Class I) ING Van Kampen Equity and Income Fidelity ® VIP Contrafund ® Portfolio ING Oppenheimer Global Portfolio (I Class) Portfolio (S Class) (Initial Class) ING Oppenheimer Global (3) Strategic Income ING Van Kampen Growth and Income Fidelity ® VIP Equity-Income Portfolio Portfolio (I Class) Portfolio (Class S) (Initial Class) ING Opportunistic LargeCap Portfolio ING Wells Fargo Health Care Portfolio Fidelity ® VIP Growth Portfolio (Initial Class) (Class I) (Class S) Franklin Small Cap Value Securities Fund ING PIMCO High Yield Portfolio (Class S) ING Wells Fargo Small Cap Disciplined (Class 2) ING PIMCO Total Return Portfolio (S Class) Portfolio (Class S) Fundamental Investors SM (Class R-4) ING Pioneer Equity Income Portfolio (S Class) Invesco Mid Cap Core Equity Fund ING American Century Small-Mid Cap Value (Class I) (Class A) Portfolio (S Class) ING Pioneer Fund Portfolio (Class I) Invesco V.I. Capital Appreciation Fund ING Artio Foreign Portfolio (Class S) ING Pioneer High Yield Portfolio (I Class) (Series I) ING Balanced Portfolio (Class I) ING Pioneer Mid Cap Value Portfolio Invesco V.I. Core Equity Fund ING Baron Asset Portfolio (S Class) (Class I) (Series I) ING Baron Small Cap Growth Portfolio ING Russell TM Large Cap Growth Index LazardU.S. Mid Cap Equity Portfolio (SClass) Portfolio (Class I) (OpenShares) ING BlackRock Large Cap Growth Portfolio ING Russell TM Large Cap Index Portfolio Loomis Sayles Small Cap Value Fund (Class S) (Class I) (Retail Class) ING BlackRock Science and Technology ING Russell TM Mid Cap Growth Index Lord Abbett Series Fund - Mid-Cap Opportunities Portfolio (Class I) Portfolio (Class S) Value Portfolio (Class VC) ING Clarion Global Real EstatePortfolio ING Russell TM MidCap Index Portfolio NeubergerBerman SociallyResponsive (Class I) (Class I) Fund ® (Trust Class) ING Clarion Real Estate Portfolio (Class S) ING Russell TM Small Cap Index Portfolio New Perspective Fund ® (Class R-4) ING Columbia Small Cap Value Portfolio (Class I) Oppenheimer Developing Markets Fund (S Class) ING Small Company Portfolio (Class I) (Class A) ING Davis New York Venture Portfolio ING SmallCap Opportunities Portfolio Oppenheimer Main Street Small Cap (S Class) (Class I) Fund ® /VA ING FMR SM Diversified Mid Cap Portfolio ING Solution Growth Portfolio (S Class) Pax World Balanced Fund (Individual (Class S) * ING Solution Income Portfolio (S Class) Investor Class) ING Growth and Income Portfolio (Class I) INGSolution Moderate Portfolio PIMCO VIT Real Return Portfolio ING Index Plus LargeCap Income Portfolio (Class I) (SClass) (3) (5) (Administrative Class) ING Index Plus MidCap Portfolio (Class I) ING Solution 2015 Portfolio (S Class) Pioneer Emerging Markets VCT Portfolio ING Index Plus SmallCap Portfolio (Class I) ING Solution 2025 Portfolio (S Class) (Class I) ING Index Solution Income Portfolio (Class I) ING Solution 2035 Portfolio (S Class) Pioneer High Yield VCT Portfolio (S Class) ING Solution 2045 Portfolio (S Class) (Class I) ING Index Solution 2015 Portfolio ING Solution 2055 Portfolio (S Class) RiverSource Diversified Equity Income (S Class) ING Strategic Allocation Conservative Fund (Class R4) ING Index Solution 2025 Portfolio Portfolio (Class I) SMALLCAP World Fund ® (Class R-4) (S Class) ING Strategic Allocation Growth Portfolio Templeton Global Bond Fund (Class A) ING Index Solution 2035 Portfolio (Class I) The Bond Fund of America SM (S Class) ING Strategic Allocation Moderate Portfolio (Class R-4) ING Index Solution 2045 Portfolio (Class I) The Growth Fund of America ® (S Class) ING T. Rowe Price Capital Appreciation (Class R-4) ING Index Solution 2055 Portfolio Portfolio (Class S) Wanger International (S Class) ING T. Rowe Price Diversified Mid Cap Wanger Select ING Intermediate Bond Portfolio (Class I) Growth Portfolio (S Class) Wanger USA ING International Index Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio Washington Mutual Investors Fund SM ING International Value Portfolio (Class I) (Class S) (Class R-4) ING Janus Contrarian Portfolio (Class S) ING T. Rowe Price Growth Equity Portfolio ING JPMorgan Emerging Markets Equity (I Class) Portfolio (Class S) * FMR SM is a service mark of Fidelity Management and Research Company. (1) This fund is available to the general public. See Investment Options - Additional Risks of Investing in the Funds - Public Funds. (2) This fund is scheduled to be available May 10, 2010. (3) This fund has changed its name to the name listed above. See Appendix III - Description of Underlying Funds for a complete list of former and current fund names. (4) Available only to those plans offering the fund prior to September 1, 2005. (5) These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees - Fund Fees and Expenses for additional information. PRO.130822-10 2 TABLE OF CONTENTS Contract Overview: 4 Whos Who The Contract and Your Retirement Plan Contract Rights Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: The Accumulation Phase, The Income Phase Fee Table 6 Condensed Financial Information 8 Variable Annuity Account I 8 The Company 8 Investment Options 10 Transfers 11 Contract Purchase and Participation 15 Contract Ownership and Rights 16 Right to Cancel 17 Fees 18 Your Account Value 22 Withdrawals 24 Loans 25 Systematic Distribution Options 26 Death Benefit 27 The Income Phase 28 Contract Distribution 31 Tax Considerations 34 Other Topics 41 Performance Reporting - Voting Rights - Contract Modification - Legal Matters and Proceedings - Payment Delay or Suspension - Transfer of Ownership; Assignment - Account Termination - Intent to Confirm Quarterly Contents of the Statement of Additional Information 43 Appendix I - Fixed Plus Account 44 Appendix II - Participant Appointment of Employer as Agent Under an Annuity Contract 47 Appendix III - Description of Underlying Funds 48 Appendix IV - Condensed Financial Information CFI  1 PRO.130822-10 3 CONTRACT OVERVIEW Questions: Contacting the The following is a summary. Please read each section of this prospectus for Company. Contact your additional information. local representative or write or call the USFS Customer Whos Who Service Center: You (the participant): The individual who participates in the contract ING through a retirement plan. USFS Customer Service Defined Contribution Plan Sponsor: The sponsor of your retirement plan. Generally, your Administration employer or a trust. P.O. Box 990063 Hartford, CT 06199-0063 Contract Holder: The person to whom we issue the contract. Generally, the 1-800-262-3862 plan sponsor. We may also refer to the contract holder as the contract owner. Sending forms and written We (the Company): ING Life Insurance and Annuity Company. We issue requests in good order. the contract. If you are writing to change For greater detail please review Contract Ownership and Rights and your beneficiary, request a Contract Purchase and Participation. withdrawal, or for any other purpose, contact your local representative or the Company to learn what The Contract and Your Retirement Plan information is required in Retirement Plan (plan): A plan sponsor has established a plan for you. This order for the request to be in contract is offered as a funding option for that plan. We are not a party to the good order. By contacting plan. us, we can provide you with the appropriate Plan Type: We refer to the plan by the Tax Code section under which it administrative form for your requested transaction. qualifies. For example, a 403(b) plan is a plan that qualifies for tax treatment under Tax Code section 403(b). To learn which Tax Code section Generally, a request is applies to your plan, contact your plan sponsor, your local representative or considered to be in good the Company. order when it is signed, dated and made with such Use of an Annuity Contract in your Plan. Under the federal tax laws, clarity and completeness that earnings on amounts held in annuity contracts are generally not taxed until we are not required to they are withdrawn. However, in the case of a qualified retirement account exercise any discretion in carrying it out. (such as a 401(a), 403(b), or Roth 403(b) retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not We can only act upon written provide any tax benefits beyond the deferral already available to the tax requests that are received in qualified account itself. Annuities do provide other features and benefits good order. (such as the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. See Contract Purchase and Participation. Contract Rights Rights under the contract, and who may exercise those rights, may vary by plan type. Also, while the contract may reserve certain rights for the contract holder, the contract holder may permit you to exercise those rights through the plan. PRO.130822-10 4 Contract Facts Free Look/Right to Cancel: Contract holders may cancel the contract no later than 10 days after they receive the contract (or a longer period if required by state law). Participants in 403(b) plans, Roth 403(b) plans or in some 401(a) plans may cancel their participation in the contract no later than 10 days after they receive evidence of participation in the contract (or a longer period if required by state law). See Right to Cancel. Death Benefit: A beneficiary may receive a benefit in the event of your death during both the accumulation and income phases. The availability of a death benefit during the income phase depends upon the income phase payment option selected. See Death Benefit and The Income Phase. Withdrawals: During the accumulation phase, the contract holder, or you if permitted by the plan, may withdraw all or part of your account value. The Tax Code may impose restrictions on withdrawals from plans, which may vary. In addition, the contract holder, or you if permitted by the plan, may have the right to withdraw all or part of your account value during the income phase. Amounts withdrawn may be subject to tax withholding and taxation. See Withdrawals, Tax Considerations, and The Income Phase. Systematic Distribution Options: These allow the contract holder, or you if permitted by the plan, to receive regular payments from your account, while retaining the account in the accumulation phase. See Systematic Distribution Options. Fees: Certain fees are deducted from your account value. In addition, we reserve the right to deduct premium taxes from your account value or from payments to the account at any time, but not before there is a tax liability under state law. See Fee Table and Fees. Taxation: Amounts you receive in a distribution will be generally included in your gross income and will be subject to taxation. Tax penalties may apply in some circumstances. See Tax Considerations. Contract Phases I. The Accumulation Phase (accumulating retirement benefits) STEP 1: You or the contract holder provide ING Life Payments to Insurance and Annuity Company with your completed Your Account enrollment materials. Step 1 || ING Life Insurance and Annuity Company According to the plan, we set up one or more accounts (a) || Step 2 (b) || for you. We may set up account(s) for employer contributions and/or for contributions from your salary. Variable Annuity Fixed Account I STEP 2: The contract holder, or you if permitted by Interest your plan, directs us to invest your account dollars in Option Variable Investment any of the following: Options (a) Fixed Interest Option, or The Subaccounts (b) Variable Investment Options. (The variable A B Etc. investment options are the subaccounts of Variable || Step 3 || Annuity Account I. Each one invests in a specific Mutual Mutual Etc. mutual fund.) Fund A Fund B STEP 3: The subaccount(s) selected purchases shares of its corresponding fund. II. The Income Phase (receiving income phase payments from your contract) The contract offers several payment options. See The Income Phase. In general, you may: Receive income phase payments over a lifetime or for a specified period; Receive income phase payments monthly, quarterly, semi-annually or annually; Select an option that provides a death benefit to beneficiaries; and Select fixed income phase payments or payments that vary based on the performance of the variable investment options you select. PRO.130822-10 5 FEE TABLE In This Section The following tables describe the fees and expenses that you will pay when buying, owning, and withdrawing from your contract. State > Maximum premium taxes may also be deducted.* See The Income Phase for fees Contract Holder that may apply after you begin receiving payments under the contract. Transaction The first table describes the fees and expenses that you will pay at the Expenses time that you buy the contract, withdraw from the contract, take a loan > Separate Account from the contract or transfer cash value between investment options. Annual Expenses > Total Annual Fund Maximum Contract Holder Transaction Expenses Operating Expenses Loan Interest Rate Spread 1 3.0% > Hypothetical Examples 1 This is the difference between the rate applied and the rate credited on loans under your contract. Currently the loan interest rate spread is 2.5%; however, we reserve > Fees Deducted by the right to apply a spread of up to 3.0%. For example, if the current credited interest the Funds rate is 6.0%, the amount of interest applied to the contract would be 3.5%; the 2.5% loan interest rate spread is retained by the Company . See Loans. See Fees for: > How, When and The following table describes the fees and expenses that you will pay Why Fees are periodically during the time that you own the contract, not including Deducted fund fees and expenses. > Reduction, Waiver and/or Elimination Separate Account Annual Expenses of Certain Fees (as a percentage of average account value) > Redemption Fees > Premium and Maximum Mortality and Expense Risk Charge 1.00% 1 Other Taxes Administrative Expense Charge 0.00% - 0.25% 2 See The Income Total Separate Account Annual Expenses 1.00% - 1.25% Phase for: > Fees During the 1 This is the maximum mortality and expense risk charge during the accumulation Income Phase phase. This charge may be waived, reduced or eliminated in certain circumstances. See Fees - Mortality and Expense Risk Charge. 2 We currently do not impose an administrative expense charge; however, we reserve the right to charge not more than 0.25% on an annual basis from the subaccounts. See Fees - Administrative Expense Charge. The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each funds fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees, distribution 0.26% 1.87% (12b-1) and/or service fees, and other expenses) * State premium taxes (which currently range from 0% to 4% of premium payments) may apply, but are not reflected in the fee tables or examples. See Premium and Other Taxes. PRO.130822-10 6 Hypothetical Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include the maximum separate account annual expenses, and the fund fees and expenses as described below. Example 1 : The following Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year and assumes the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $315 $963 $1,635 $3,430 Example 2 : The following Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year and assumes the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $154 $477 $824 $1,802 Fees Deducted by the Funds Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. See the Fees section of this prospectus, and the fund prospectuses, for further information. Fund fees are one factor that impact the value of a fund share. To learn about additional factors, refer to the fund prospectuses. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. PRO.130822-10 7 CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information . In Appendix IV we provide condensed financial information about the Variable Annuity Account I subaccounts you may invest in through the contract. The numbers show the year-end unit values in each subaccount from the date of first availability. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Variable Annuity Account I and the consolidated financial statements and the related notes to financial statements for ING Life Insurance and Annuity Company are located in the Statement of Additional Information. VARIABLE ANNUITY ACCOUNT I Variable Annuity Account I (the separate account) was established in 1994 as a separate account of ING Insurance Company of America. In connection with the merger of ING Insurance Company of America with and into ING Life Insurance and Annuity Company, the separate account was transferred to ING Life Insurance and Annuity Company on December 31, 2005. The separate account retained its name, Variable Annuity Account I. Variable Annuity Account I is a segregated asset account used to fund our variable annuity contracts. The separate account is registered as a unit investment trust under the Investment Company Act of 1940 (the 40 Act). It also meets the definition of separate account under the federal securities laws. The separate account is divided into subaccounts. Each subaccount invests directly in shares of a corresponding fund. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of ING Life Insurance and Annuity Company. All obligations arising under the contracts are obligations of ING Life Insurance and Annuity Company. THE COMPANY ING Life Insurance and Annuity Company (the Company, we, us, our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. Prior to January 1, 2006, the Contracts were issued by ING Insurance Company of America (IICA), a direct wholly-owned subsidiary of the Company. On December 31, 2005, IICA merged with and into ING Life Insurance and Annuity Company, and ING Life Insurance and Annuity Company assumed responsibility for IICAs obligations under the Contracts. IICA was a life insurance company organized under the insurance laws of the State of Connecticut in 1990 and redomesticated under the insurance laws of the State of Florida on January 5, 2000. Prior to January 1, 2002, IICA was known as Aetna Insurance Company of America. As part of a restructuring plan approved by the European Commission, ING Groep N.V. has agreed to separate its banking and insurance businesses by 2013. ING Groep N.V. intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the company. ING Groep N.V. has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. PRO.130822-10 8 We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Developments - the Company and the Industry. As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters. Federal and state regulators and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); product administrative issues; and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. PRO.130822-10 9 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (FINRA), the Department of Labor and the Internal Revenue Service (IRS). For example, U.S. federal income tax law imposes certain requirements relating to product design, administration and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See Tax Considerations for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Companys reputation, interrupt the Companys operations or adversely impact profitability. INVESTMENT OPTIONS The contract offers variable investment options and a fixed interest option. When we establish your account(s), the contract holder, or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account I (the separate account), a separate account of the Company. Earnings on amounts invested in the subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Fund Descriptions. We provide brief descriptions of the funds in Appendix III. Please refer to the fund prospectuses for additional information. Fund prospectuses may be obtained free of charge at the telephone number listed in Contract Overview - Questions: Contacting the Company, by accessing the SECs website, or by contacting the SEC Public Reference Branch. Fixed Interest Option. For a description of the Fixed Plus Account, see Appendix I. Selecting Investment Options Choose options appropriate for you. Your local representative can help you evaluate which investment options may be appropriate for your financial goals. Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have a value that rises and falls more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to additional risks not associated with domestic investments, and their performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks. Be informed. Read this prospectus, the fund prospectuses and the Fixed Plus Account appendix. Limits on Option Availability. Some investment options may not be available through certain contracts and plans or in some states. We may add, withdraw or substitute investment options, subject to the conditions in the contract and in compliance with regulatory requirements. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. Limits on Number of Options Selected. Generally, the contract holder, or you if permitted by the plan, may select no more than 18 investment options at one time during the accumulation phase of your account. If you have an outstanding loan (403(b) and some 401(a) plans only), you may currently make a total of 18 cumulative selections over the life of the account. Each subaccount and the Fixed Plus Account counts toward these limits. Thus, if you have a loan on the account, each investment option in which you have invested counts toward the limit, even after the full value is transferred to other investment options. PRO.130822-10 10 Additional Risks of Investing in the Funds Insurance-Dedicated Funds (Mixed and Shared Funding). Some of the funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as insurance-dedicated funds, and are used for mixed and shared funding. Mixed funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. Shared funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. > Mixed - bought for annuities and life insurance >Shared - bought by more than one company Public Funds. The following funds, which the subaccounts buy for variable annuity contracts, are also available to the general public: > Alger Green Fund > Invesco Mid Cap Core Equity Fund > Amana Growth Fund > Lazard U.S. Mid Cap Equity Portfolio > Amana Income Fund > Loomis Sayles Small Cap Value Fund > American Century ® Inflation-Adjusted Bond > Neuberger Berman Socially Responsive Fund ® Fund > New Perspective Fund Ò > Ariel Fund > Oppenheimer Developing Markets Fund > Artisan International Fund > Pax World Balanced Fund > Aston/Optimum Mid Cap Fund > RiverSource Diversified Equity Income Fund > BlackRock Mid Cap Value Opportunities > SMALLCAP World Fund ® Fund > Templeton Global Bond Fund > Columbia Mid Cap Value Fund > The Bond Fund of America SM > EuroPacific Growth Fund Ò > The Growth Fund of America Ò > Evergreen Special Values Fund > Washington Mutual Investors Fund SM > Fundamental Investors SM See Tax Considerations  Section 403(b) and Roth 403(b) Tax-Deferred Annuities for a discussion of investment in one of the public funds under a 403(b) or Roth 403(b) annuity contract. Possible Conflicts of Interest. With respect to the insurance-dedicated funds and the public funds, it is possible that a conflict of interest may arise due to mixed and shared funding. Such a conflict could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each insurance-dedicated funds board of directors or trustees will monitor events in order to identify any material irreconcilable conflicts that may arise and to determine what action, if any, should be taken to address such conflicts. With respect to both the public funds and the insurance-dedicated funds, in the event of a conflict, the Company will take any steps necessary to protect contract holders and annuitants maintaining a voting interest in the funds, including the withdrawal of Variable Annuity Account I from participation in the funds that are involved in the conflict. TRANSFERS Transfers Among Investment Options. During the accumulation phase and the income phase, the contract holder, or you if permitted by the plan, may transfer amounts among investment options. Transfers from the Fixed Plus Account are restricted as outlined in Appendix I and the contract. Transfers may be requested in writing, by telephone or, where available, electronically. Transfers must be made in accordance with the terms of the contract. PRO.130822-10 11 Value of Transferred Dollars. The value of amounts transferred in or out of subaccounts will be based on the subaccount unit values next determined after we receive your request in good order at the address listed in Contract Overview - Questions: Contacting the Company, or if you are participating in the dollar cost averaging program, after your scheduled transfer. Telephone and Electronic Transfers: Security Measures. To prevent fraudulent use of telephone or electronic transactions, (including, but not limited to, Internet transactions), we have established security procedures. These include recording calls on our toll-free telephone lines and requiring use of a personal identification number (PIN) to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from following telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners and participants. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase or participate in the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products, or participants in such products. We currently define Excessive Trading as: More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round- trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; PRO.130822-10 12 Purchases and sales of fund shares in the amount of $5,000 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months.
